Title: To Thomas Jefferson from Duler, 11 February 1787
From: Duler, Jean Baptiste
To: Jefferson, Thomas


Rouen, 11 Feb. 1787 He is grateful to TJ, for “few of my Country men equal in rank and fortune to you, would have thought it worth their while even of answering my letter.” Since mid-January he has been employed by a mercantile establishment, with a salary of 4,000 livres a year. Asks if arrangement has been made for payment of interest on U.S. loan certificates; receipt of his share would benefit his family.
